Citation Nr: 1821951	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disability consistent with Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim for an acquired psychiatric disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

A remand is warranted to give the Veteran an additional opportunity to attend a VA psychological examination so that the nature and etiology of any acquired psychiatric disorder can be assessed.

The RO schedule the Veteran for a VA psychological examination in January 2014, and the Veteran failed to show to the subsequent examination due to inclement weather.  See VA 21-0820 Report of General Information (March 2014).  The RO then scheduled the Veteran for another examination in March 2014, and the Veteran failed to show to the subsequent examination because he scheduled time was too early for him.  See VA Form 9 (September 2014)

The Board notes that in his September 2014 VA Form 9, the Veteran indicated that he was willing to attend an examination and had tried to reschedule his examination for a more convenient time, but with no success.  Thus, the Board will give the Veteran another opportunity to participate in a VA psychological examination.  However, the Board advises the Veteran that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655 (2017).  The Veteran is advised that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  His cooperation in VA's efforts to develop his claim, including reporting for the scheduled VA examination is critical.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and identify a time and date during which he can attend a VA mental disorders examination. 

2. Thereafter, schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  A detailed medical history should be obtained.  The claims file should be reviewed and noted in the report.  If an acquired psychiatric disorder is diagnosed, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) etiologically related to service.  A complete rationale for all opinions must be provided.  

2.  When scheduling the aforementioned VA examination, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655(2017).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, the claims file must include any notice informing the AOJ that he failed to report for the scheduled examination. 

3. After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

